Title: To Benjamin Franklin from Jacques-Jean Besongne, 9 March 1780
From: Besongne, Jacques-Jean
To: Franklin, Benjamin


Monsieur
Rouen le 9 mars 1780
J’ai un assortiment assez considerable des meilleurs ouvrages francois concernant L’histoire La morale & les Arts, mon but etant de Quitter Le Commerce de la Librairie, j’ai cru devoir vous demander vos avis et votre protection pour un dessein ou je suis resolu si Vous L’agrez de Risquer une vingtaine de mille Livres ce serait de faire passer aux provinces unies de l’amerique partie de cet assortiment, et d’y Former une maison de corespondance pour les livres du meilleur genre de La Librairie francoise, Si cet essai me reussit je continuerai, s’il ne me reussit pas, je me bornerai La attendant votre decision, et L’honneur de Votre reponse.
J’ai celui d’etre avec respect Monsieur Votre très-humble et tres obeissant serviteur
J J Besongne
impr. Lib. a Rouen
